United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-3581
                                  ___________

Joeffre Kolosky,                      *
                                      *
                  Appellant,          * Appeal from the United States
                                      * District Court for the District
      v.                              * of Minnesota.
                                      *
Fairview University Medical Center,   *      [UNPUBLISHED]
                                      *
                  Appellee.           *
                                 ___________

                            Submitted: May 7, 2004

                                 Filed: May 17, 2004
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Joeffre Kolosky appeals the district court’s* dismissal of Kolosky’s civil
complaint brought under the Family and Medical Leave Act (FMLA), 29 U.S.C.
§ 2601, et seq. We conclude the dismissal of Kolosky’s complaint was proper
because he ceased to be eligible for FMLA benefits under 29 U.S.C. § 2612(a)(1)
when his employment with Fairview University Medical Center was terminated, and


      *
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Susan Richard Nelson, United States Magistrate Judge for the District of Minnesota.
he did not provide Fairview adequate notice before his termination that he needed
FMLA leave. We affirm the judgment of the district court. See 8th Cir. R. 47B.
                      ______________________________




                                       -2-